DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MELVIN BRYANT, JR.,
                             Appellant,

                                       v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-1112

                               [July 6, 2017]

   Appeal of order denying rule 3.853 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case No. 312013CF000388A.

  Melvin Bryant, Jr., Perry, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *            *        *

  Not final until disposition of timely filed motion for rehearing.